Citation Nr: 0702204	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-19-882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back condition.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active service from January 1978 to August 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for a low back disability s 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1982 decision, the RO denied service 
connection for a low back condition.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's March 1982 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1982 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's March 1982 rating decision; thus, the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

In a March 1982 rating decision, the RO denied service 
connection for a low back disability.  The veteran's claim 
was denied on the basis that, "the evidence of record 
demonstrates only an acute and transitory condition during 
military service and no significant disability was found on 
current examination."  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's march 1982 rating decision is final.  38 U.S.C.A. § 
7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO denied service connection for a back condition on the 
basis that there was no evidence of a current, persistent 
back condition.  The March 1982 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of:

1.	Detroit (Allen Park) VA medical center (VAMC) records 
from November 1984 through December 1995
2.	Detroit VAMC treatment reports from December 1994 
through May 1996
3.	Report from Mt. Clemens General Hospital, received March 
2002
4.	Report from Dr. M., received June 2002
5.	Reports from Dr. G., received October 2002
6.	Letter from Dr. H., received December 2004

The Board finds that the veteran has submitted new and 
material evidence.  Specifically, the December 2004 letter 
from Dr. H. includes competent evidence that cures the prior 
evidentiary defect.  Dr. H. opined that the veteran's current 
back condition "was triggered by rigorous training of the 
military."  Thus, the statement also presents a causal nexus 
between the veteran's current back disability and an injury 
incurred while in service.  At the time of the prior final 
decision, there was no competent medical evidence of a nexus 
between service and current low back disability.  Thus, this 
additional evidence is neither cumulative nor redundant.

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Accordingly, the Board finds that evidence submitted since 
the RO's March 1982 decision, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and the new 
evidence raises a reasonable possibility of substantiating 
the claim.  New and material evidence has been received since 
the RO's March 1982 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.



REMAND

Dr. H. states that he reviewed the veteran's military medical 
records and is convinced that current back disability was 
triggered by rigorous military training.  This physician did 
not provide a rationale for this statement nor did he 
indicate the exact current diagnosis.  In addition, his 
clinical records of the veteran regarding treatment for a low 
back disability were not provided.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The clinical records of Dr. H. should be obtained 
in compliance with VA's duty to assist.  

In addition, the veteran is hereby notified that Dr. H. may 
provide a statement regarding his rationale for the December 
2004 opinion as well as the exact current diagnosis.  Thus, 
the veteran should be afforded the opportunity to submit a 
thorough medical opinion from his private physician.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In light of the incomplete medical opinion of Dr. H., the 
Board finds that the veteran should be afforded a VA 
examination to determine if any current low back disability 
is etiologically related to service.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As this case is 
being remanded, the veteran should be provided updated VCAA 
notification which addressed the directives of 
Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided updated 
VCAA notification which addresses 
Dingess/Hartman.

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current low back disability.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed, to include the December 2004 
opinion of Dr. H. and any subsequent 
documentation from that physician.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current low back disability is 
related to service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


